Citation Nr: 1728985	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent from March 20, 2009, to February 19, 2012, and in excess of 40 percent from February 20, 2012 to June 11, 2012, and since November 1, 2012, for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2015 at the RO.  A transcript of the hearing is associated with the record.
The claim was subsequently remanded by the Board in April 2015 and July 2016.  

A December 2016 rating decision granted the Veteran's claim for a TDIU and extended the temporary total evaluation pursuant to 38 C.F.R. § 4.30 for degenerative disc disease of the thoracolumbar spine from June 12, 2012, to October 31, 2012.  A 40 percent evaluation for degenerative disc disease of the thoracolumbar spine was assigned since November 1, 2012.  As such, the claim for a TDIU is no longer before the Board for appellate review and the issue of entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine is recharacterized as reflected above.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a May 2017 statement, the Veteran notified the Board in writing that he wished to withdraw his appeal.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


